DETAILED ACTION
Claims 1–20 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 03/30/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
	Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 	Concerning the rejection of claims 1–8 under 35 U.S.C. 103 as being unpatentable over Yuri (JP 2013-159714 A, machine translation), page 6 of the remarks allege that “it is apparent that the fatty acid ester oils used in Yuri do not consist of pure fatty esters” because the Par. 35 therein “refer to the ‘main component’ of the various fatty acid ester oils.”  This is unpersuasive because applicant only imposes a personal interpretation of a translation of the original foreign language patent rather than showing by evidence on the record that the fatty acid ester oils necessarily “do not consist of pure fatty esters.”  The only evidence the remarks provide is Sadeghazak,1 however, Sadegahazk pertains to waxes, which are “defined as a combination of paraffinic hydrocarbons” rather than to fatty esters.
	Page 6–7 further speculate that “the Pastel M-08 fatty acid ester oil 2 may have methyl stearate as its ‘main component,’ but other (unnamed) components are present,” citing the boiling point from a Sigma Aldrich SDS as support.  This argument is moot because, as the rejection discusses and page 6 of the remarks acknowledge, Pastel M-08 fatty acid ester 2 is employed only in Yuri’s comparative examples.  None of the rejections rely upon these fatty acid ester oil 2-containing comparative examples.
Page 7 argues that Yuri teaches away from using methyl pentadecanoate or from using methyl palmitate, citing to newly submitted Sigma Aldrich SDS documents.  This is unpersuasive because, while Example D of applicant’s specification employs methyl pentadecanoate, the present claims are generic as to the plasticizing agent.  In other words, the present claims are not limited only to methyl pentadecanoate or methyl palmitate.2  Yuri Par. 35 specifically teaches methyl laurate (fatty acid ester oil 3, ester formula C11H23COOCH3) and methyl myristate (fatty acid ester oil 4, ester formula C13H27COOCH3), both of which are within the scope of the presently claimed plasticizing agent.  “Boiling point” is not a presently claimed limitation.  However, methyl laurate and methyl myristate would still satisfy Yuri because they each have a boiling point greater than 200°C (respectively 267°C and 295°C), as evidenced by datasheets from NCBI.3   Applicant has otherwise not demonstrated the criticality of the claimed plasticizer over those taught by the closest prior art.
	Therefore, even as amended, the claims remain unpatentable over the previously cited art.

Claim Objections
	The previous objection to claims 1–8 is withdrawn in of the amendment correcting each claim.
Claim 20 is objected to because of the following informalities:  line 2 contains the misspelling “pentadecanoid.”  Appropriate correction is required.

Claim Interpretation
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Claim 1 lines 1-2 recites “for the preparation of a tread portion of a pneumatic tyre.” This is interpreted as an intended purpose because the body of the claim defines a structurally complete invention (e.g. a rubber compound).
	Regarding the polymer base, the recitation in lines 2-4 (“capable of assuming all of the chemical-physical and mechanical characteristics of an elastomer after cross-linking”) is interpreted as merely describing what the polymer based “does” (e.g., its purpose) rather than what it “is.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 lines 1–2 recite “the filler comprising silica includes about 90 phr of silica.”  This is new matter because the only amount of silica in the original disclosure is 88 phr in Table I.  No other amounts above or below this content are disclosed or otherwise suggested by the disclosure.  The recitation “about 90 phr” encompasses amounts outside of applicant’s original disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuri (JP 2013-159714 A, machine translation), as evidenced by “Compound Summary for CID 31284, Methyl tetradecanoate,” PubChem, National Center for Biotechnology Information (2022) [retrieved May 26, 2022], Retrieved from the Internet: <URL: https://pubchem.ncbi.nlm.nih.gov/compound/31284> (hereinafter, “PubChem 1”) and “Compound Summary for CID 8139, Methyl dodecanoate,” PubChem, National Center for Biotechnology Information (2022) [retrieved May 27, 2022], Retrieved from the Internet: <URL: https://pubchem.ncbi.nlm.nih.gov/compound/8139> (hereinafter, “PubChem 2”).
	With respect to claims 1, 2, and 11, Yuri at abstract discloses a rubber composition comprising 100 parts by mass (pbm) of a diene rubber, 30 to 120 pbm of a filler containing greater than or equal to 50 mass percent of silica, and 3 to 60 pbm of a fatty acid ester oil represented by formula:

    PNG
    media_image1.png
    93
    200
    media_image1.png
    Greyscale

wherein R1 is a C7 to C21 alkyl and R2 is a C1 to C18 alkyl group or (C2H4O)n(C3H6O)mCH3, wherein n is 1 to 20 and m is 0 to 20. Example 1 contains 100 pbm of diene rubber (70 pbm styrene butadiene (SBR) and 30 pbm polybutadiene rubber (BR)); silica; and 10 pbm of methyl laurate (ester of formula C11H23COOCH3). Id. at Table 1. Methyl myristate (ester of the formula C13H27COOCH3) is also exemplified as the fatty acid ester oil. Id. at ¶ 35.  As evidenced by PubChem 1 and PubChem 2, the melting point of methyl myristate is about 19°C; and of methyl laurate is about 5°C.
	Yuri differs from the present claim insofar as it is silent as to the peak tan delta value of the polymer base.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Examples 1-3, 6, and 7 of Yuri each contain 70 pbm of SBR and 30 pbm of BR. Id. at Table 1. Yuri further explains that the rubber composition is preferably a blend of SBR and BR, where the content of SBR is at least 50 percent by mass or more. Id. at ¶ 13. Examples D and F of the present
specification contain SBR and BR at about a 90:10 or 80:20 ratio relative to 100 pbw of diene rubber.
Since Yuri’s disclosed relative diene rubber (e.g., polymer base) content substantially overlaps with that in
applicant’s examples, one of ordinary skill in the art would have reasonably recognized that the resulting
polymer base would possess substantially similar properties to those presently claimed.
	While Yuri does not directly disclose the peak tan delta value of the polymer base, since each of the claimed components is present and rendered obvious by the teachings of Yuri, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the polymer base to possess a peak tan delta value of the polymer base within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claims 3 and 9, Examples 1-3, 6, and 7 of Yuri each contain a plasticizing agent wherein the polar group is an ester group (methyl ester). Id. at Table 1.
	With respect to claim 4, Yuri teaches that R1 in the fatty acid ester is an alkyl group having 9 to 17 or, preferably, 11 to 15 carbons. Id. at ¶ 18.
	With respect to claim 5, the content of fatty acid ester in Yuri is 3 to 60 pbw relative to 100 pbw of diene rubber. Id. at claim 1.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Yuri teaches including its fatty acid ester in an amount that overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a plasticizing agent within the claimed range.
	With respect to claims 6, Examples 1-3, 6, and 7 of Yuri each contain a combination of SBR with BR.  Id. at Table 1.
	With respect to claims 7, 8, 12, 13, 17, and 19, Yuri teaches pneumatic tire having a tread comprising the composition therein. Id. at claim 3, ¶ 31.
	With respect to claim 10, Yuri teaches including 30 to 120 phr of silica, or more particularly 40 to 100 phr of silica.  Id. at ¶ 14.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Yuri teaches including silica in an amount that overlaps the presently claimed amount, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include about 90 phr of silica as claimed.
	With respect to claim 14, Yuri teaches that R1 in the fatty acid ester is an alkyl group having 9 to 17 or, preferably, 11 to 15 carbons. Id. at ¶ 18.
	With respect to claim 15, the content of fatty acid ester in Yuri is 3 to 60 pbw relative to 100 pbw of diene rubber. Id. at claim 1.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Yuri teaches including its fatty acid ester in an amount that overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a plasticizing agent within the claimed range.
	With respect to claim 16, Examples 1-3, 6, and 7 of Yuri each contain a combination of SBR with BR.  Id. at Table 1.
	With respect to claim 18, Example 6 of Yuri contains 90 phr of silica.  Id. at ¶ 14.
	With respect to claim 20, Yuri teaches that R1 in the fatty acid ester is an alkyl group having 15 carbons.  Id. at ¶ 18.  Otherwise, Fatty acid ester 4 is methyl myristate, which differs from pentadecanoic acid methyl ester by a single carbon in the alkyl group of R1.
	Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
	Given that Yuri expressly teaches a homolog of pentadecanoic acid methyl ester and a fatty ester where R1 is a 15 carbon alkyl, a person having ordinary skill in the art before the effective filing date of the claimed invention would selected pentadecanoic acid methyl ester with a reasonable expectation that it would possess similar properties to methyl myristate.

Claims 1, 3, 5–10, 12, 15–18, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chikushima (JP 2016-183263 A, machine translation) as evidenced by “Compound Summary for CID 8122, Ethyl stearate,” PubChem, National Center for Biotechnology Information (2022) [retrieved May 27, 2022], Retrieved from the Internet: <URL: https://pubchem.ncbi.nlm.nih.gov/compound/8122> (hereinafter, “PubChem 3”).
	With respect to claims 1, 3, and 5, Chikushima teaches a rubber composition containing 100 parts by weight of diene rubber and, per hundred parts by weight of diene rubber (phr), 30 to 200 phr of a silica, the silica containing 1 to 100 pbw of a hydrogen-bonding surfactant per 100 parts of the silica.  Id. at claim 8.  Example 9 contains diene rubbers (100 parts), silica (73.5 parts), and about 3.7 parts ethyl stearate (as calculated from 73.5 phr of the silica containing 5 parts of ethyl stearate per 100 parts of silica).  Id. at ¶¶ 52, 54 (defining Compound 11 as ethyl stearate).  Ethyl stearate has a melting point of about 33°C, as evidenced by PubChem 3.
	Chikushima differs from the present claim insofar as it is silent as to the peak tan delta value of the polymer base.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Example 9 of Chikushima contains 80 pbm of SBR and 20 pbm of BR. Id. at Table 2. Examples D and F of the present specification contain SBR and BR at about a 90:10 or 80:20 ratio relative to 100 pbw of diene rubber.  Since Chikushima’s disclosed relative diene rubber (e.g., polymer base) content substantially overlaps with that in applicant’s examples, one of ordinary skill in the art would have reasonably recognized that the resulting polymer base would possess substantially similar properties to those presently claimed.
	While Chikushima does not directly disclose the peak tan delta value of the polymer base, since each of the claimed components is present and rendered obvious by the teachings of Chikushima, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the polymer base to possess a peak tan delta value of the polymer base within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 6, Chikushima Example 9 contains styrene-butadiene rubber (SBR) and butadiene rubber (BR) as the diene rubbers.  Id. at ¶¶ 52, 54.
	With respect to claims 7, 8, 12, and 15, Chikushima teaches a pneumatic tire having a tread portion formed from the rubber composition.
	With respect to claims 9 and 17, Chikushima Example 9 contains ethyl stearate.  The reference further teaches methyl myristate, ethyl myristate, methyl palmitate, ethyl palmitate as long-chain fatty acid esters suitable for the same purpose as ethyl stearate.  Id. at ¶ 32.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Chikushima differs from the present claim because it discloses compounds having methyl ester polar groups among other long-chain fatty acid esters.
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Here, a methyl ester differs from an ethyl ester only by one alkyl group in the ester group.  Ethyl stearate is a homolog of methyl stearate.
	Given that Chikushima discloses methyl ester compounds and a homolog of the same, a person of ordinary skill in the art before the effective filing date of the claimed invention would have readily selected a compound having a methyl ester group with the reasonable expectation that it possesses similar properties to the compound having a ethyl ester group taught by Chikushima.
	With respect to claims 10 and 18, as discussed above, Chikushima claim 8 discloses that the rubber composition contains 30 to 200 phr of a silica.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Chikushima teaches a silica content that overlaps the claimed amount, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include about 90 phr as claimed.
	With respect to claim 16, Chikushima Example 9 contains styrene-butadiene rubber (SBR) and butadiene rubber (BR) as the diene rubbers.  Id. at ¶¶ 52, 54.
	With respect to claim 20, Chikushima Example 9 contains ethyl stearate.  The reference further teaches methyl myristate, ethyl myristate, methyl palmitate, ethyl palmitate as long-chain fatty acid esters suitable for the same purpose as ethyl stearate.  Id. at ¶ 32.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Chikushima differs from the present claim because it is silent as to pentadecanoic acid methyl ester.
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Here, pentadecanoic acid methyl ester differs from ethyl stearate only by one alkyl group in the ester group and by three alkyl groups in the alkyl chain.  Pentadecanoic acid methyl ester differs from methyl myristate (C14 alkyl chain) and methyl palmitate (C16 alkyl chain) by only one -CH2- group in the alkyl chain.
	Given that Chikushima discloses homologs of pentadecanoic acid methyl ester, a person of ordinary skill in the art before the effective filing date of the claimed invention would have readily selected pentadecanoic acid methyl ester with the reasonable expectation that it possesses similar properties to the fatty acid alkyl ester compounds taught by Chikushima.

Claims 2, 11, 13, and 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chikushima (JP 2016-183263 A, machine translation) as evidenced by “Compound Summary for CID 31284, Methyl tetradecanoate,” PubChem, National Center for Biotechnology Information (2022) [retrieved May 26, 2022], Retrieved from the Internet: <URL: https://pubchem.ncbi.nlm.nih.gov/compound/31284> (hereinafter, “PubChem 1”).
	With respect to claims 2 and 11, Chikushima discloses methyl myristate, ethyl myristate, methyl palmitate, ethyl palmitate as long-chain fatty acid esters suitable for the same purpose as ethyl stearate.  Id. at ¶ 32.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  As evidenced by PubChem 1, the melting point of methyl myristate is about 19°C.
	Chikushima differs from the present claim insofar as it is silent as to the peak tan delta value of the polymer base.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Example 9 of Chikushima contains 80 pbm of SBR and 20 pbm of BR. Id. at Table 2. Examples D and F of the present specification contain SBR and BR at about a 90:10 or 80:20 ratio relative to 100 pbw of diene rubber.  Since Chikushima’s disclosed relative diene rubber (e.g., polymer base) content substantially overlaps with that in applicant’s examples, one of ordinary skill in the art would have reasonably recognized that the resulting polymer base would possess substantially similar properties to those presently claimed.
	While Chikushima does not directly disclose the peak tan delta value of the polymer base, since each of the claimed components is present and rendered obvious by the teachings of Chikushima, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the polymer base to possess a peak tan delta value of the polymer base within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claims 13 and 19, Chikushima teaches a pneumatic tire having a tread portion formed from the rubber composition.

Claims 4 and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chikushima (JP 2016-183263 A, machine translation) as evidenced by “Compound Summary for CID 8181, Methyl palmitate,” PubChem, National Center for Biotechnology Information (2022) [retrieved May 27, 2022], Retrieved from the Internet: <URL: https://pubchem.ncbi.nlm.nih.gov/compound/Methyl-palmitate> (hereinafter, “PubChem 4”).
	With respect to claim 4, Chikushima discloses methyl myristate, ethyl myristate, methyl palmitate, ethyl palmitate as long-chain fatty acid esters suitable for the same purpose as ethyl stearate.  Id. at ¶ 32.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  As evidenced by PubChem 4, methyl palmitate has a melting point of 30°C.
	Chikushima differs from the present claim insofar as it is silent as to the peak tan delta value of the polymer base.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Example 9 of Chikushima contains 80 pbm of SBR and 20 pbm of BR. Id. at Table 2.  Examples D and F of the present specification contain SBR and BR at about a 90:10 or 80:20 ratio relative to 100 pbw of diene rubber.  Since Chikushima’s disclosed relative diene rubber (e.g., polymer base) content substantially overlaps with that in applicant’s examples, one of ordinary skill in the art would have reasonably recognized that the resulting polymer base would possess substantially similar properties to those presently claimed.
	While Chikushima does not directly disclose the peak tan delta value of the polymer base, since each of the claimed components is present and rendered obvious by the teachings of Chikushima, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the polymer base to possess a peak tan delta value of the polymer base within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 14, Chikushima teaches a pneumatic tire having a tread portion formed from the rubber composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-patent literature submitted with the above IDS; see FN3 discussion on page 6 of the remarks.
        2 While not relied upon by the rejections, methyl palmitate has a boiling point of 417°C and a melting point of 30°C as evidenced by “Compound Summary for CID 8181, Methyl palmitate,” PubChem, National Center for Biotechnology Information (2022) [retrieved May 27, 2022], Retrieved from the Internet: <URL: https://pubchem.ncbi.nlm.nih.gov/compound/Methyl-palmitate>.
        3 “Compound Summary for CID 31284, Methyl tetradecanoate,” PubChem, National Center for Biotechnology Information (2022) [retrieved May 26, 2022], Retrieved from the Internet: <URL: https://pubchem.ncbi.nlm.nih.gov/compound/31284>; “Compound Summary for CID 8139, Methyl dodecanoate,” PubChem, National Center for Biotechnology Information (2022) [retrieved May 27, 2022], Retrieved from the Internet: <URL: https://pubchem.ncbi.nlm.nih.gov/compound/8139>.